Exhibit 10.1

 

ANN TAYLOR

Kay Krill

President

 

August 29, 2005

 

Ms. Laura Weil

 

Dear Laura:

 

We are very pleased to offer you an opportunity to join Ann Taylor. The content
and some of the terms of this offer have been updated since earlier letters.

 

The following information outlines the terms of our offer of employment:

 

•      Start Date:

     TBD

•      Title:

     Senior Executive Vice President, Chief Operating Officer

•      Reporting to:

     Kay Krill, President Ann Taylor Corporation

•      Base Salary:

     $700,000 per annum, to be paid semi-monthly. This will be reviewed
annually.

•      Bonus:

     Annual bonus eligibility will be 70% of your base salary. This potential
bonus will be determined by targets under the Annual Management Incentive Plan
(AMIP) and paid at the sole discretion of the company.

•      Bonus Guarantee:

     AMIP bonus of $700,000 payable on or around March 31, 2006, provided you
are employed by the Company on the payment date.

•      Long Term Incentive Plan (LTIP):

     LTIP eligibility will be 40% of your base salary. You are eligible to be
included in the full 2005-2007 cycle.

•      Sign-On Bonus:

     $200,000 to be paid on or about the Start Date. You will repay this in full
if you voluntarily leave other than for “Good Reason”, as defined under the
“Severance” section below, within one year of service.

•      Time-Vested Stock Options:

     We are granting you 175,000 stock options, subject to the approval of the
Compensation Committee of the Board. These options vest 50% on March 31, 2006
and 50% on March 31, 2007. The effective date of grant will be the Start Date
and the exercise price will be the closing price on the business day immediately
preceding the Start Date. You will receive a letter outlining the terms
approximately 60 days from your hire date.

•      Time-Vested Restricted Stock:

     We are granting you 75,000 shares of Restricted Common Stock, subject to
the approval of the Compensation Committee of the Board. The restrictions on
these shares lapse 50% on March 31, 2006 and 50% on March 31, 2007. The
effective date of grant will be on the Start Date. You will receive a letter
outlining the terms approximately 60 days from your hire date.



--------------------------------------------------------------------------------

•      Continued Vesting:

     If your employment is terminated by Ann Taylor without “Cause” or by you
for “Good Reason”, as defined below, the grants of 175,000 time-vesting stock
options and 75,000 time-vesting restricted shares will continue to vest in
accordance with the respective vesting schedules as if no such termination had
occurred. You will continue to be able to exercise those options until the 90th
day after the final vesting date (but in no event after the expiration of the
term of such options), at which time the options will expire.

•      Performance Based Stock Grant:

     We will also grant you, subject to Compensation Committee approval, 50,000
performance-vesting stock options and 50,000 performance-vesting shares of
restricted stock. The vesting terms and performance metrics will be aligned with
grants to be awarded to me upon becoming Chief Executive Officer.

•      Annual Stock Grants:

     Annual equity grants are provided to eligible associates on an annual basis
on or around March 31st of each year and will be based on your performance and
the Company’s performance, subject to Compensation Committee approval. The
Compensation Committee will review annually the appropriate level of award for
which you are eligible based on your position as Chief Operating Officer. As
CEO, I will also have the right to recommend additional options and restricted
shares at my discretion based on individual performance.

•      Severance:

     Since our executives generally do not have employment contracts, this will
confirm that if you voluntarily leave for “Good Reason” (as defined below) or
you are terminated by Ann Taylor for reasons other than “Cause”, you will
receive minimum severance equal to 12 months of your base salary at the
termination date. Payment of any severance compensation is contingent upon your
entering into a binding severance agreement including a general release,
restrictions on soliciting or hiring Ann Taylor associates and confidentiality.
This severance will not be offset if you get another position during the period
you are receiving severance. “Cause” is defined on the attached exhibit. For
purposes hereof, you shall have “Good Reason” to terminate your employment
hereunder (1) upon a failure by the Company to comply with any material
provision of this letter agreement which has not been cured within ten business
days after notice of such noncompliance has been given by you to the Company, or
(2) upon action by the Company resulting in a diminution of your title or
authority.

•      Change in Control Provisions:

     In the event that your employment terminates following a “Change in
Control”, as defined in the Company’s Special Severance Plan, you will be
covered by the terms of the Special Severance Plan and will be entitled to
receive the product of the sum of your annual base salary and your average AMIP
and LTIP bonuses for three years, multiplied by two and one-half (2.5). If your
employment terminates following a “Change in Control” and prior to such
termination the Special Severance Plan is amended to be less favorable to you or
terminated, you will receive the same benefits as if the Special Severance Plan
had not been so amended or terminated.

•      Benefits:

     All benefits generally available to senior executives of the Company and
the following:

 

– You have represented that you have no agreement or other restriction that
would prevent you from accepting employment with the Company and you acknowledge
that the Company has instructed you not to use any confidential or proprietary
information of your current employer in connection with your employment with the
Company. The Company agrees to defend you, with counsel selected by the Company,
and reimburse you for all reasonable expenses you may incur arising in
connection with a claim by your current employer solely relating to your
acceptance of employment with the Company, other than a claim relating to your
disclosure or use of any confidential or proprietary information of such
employer or breach of any agreement with such employer. In addition, the Company
will reimburse you for legal fees relating to this offer, not to exceed $15,000.



--------------------------------------------------------------------------------

– Paid fees for tax preparation for 2005, not to exceed $5,000

 

– Executive Coach

 

– Annual Paid Time Off entitlement of 25 days

 

– Executive Relocation

 

– Shopping discount of 40% on all full-price merchandise and 25% on all
reduced-price merchandise.

 

– Medical, dental, vision, life and disability insurance under the Ann Taylor,
Inc. Welfare Benefit Plan available on a contributory basis after 30 days of
service.

 

– Discounted stock purchase plan available on the next enrollment date.

 

– Pension plan in accordance with the rules of the Ann Taylor, Inc. Pension
Plan.

 

– 401(k) plan available under the Ann Taylor, Inc. Savings Plan.

 

 

All payments described in this letter will be subject to applicable payroll and
income tax withholding and other applicable deductions.

 

The terms and conditions of your employment with Ann Taylor are governed by the
laws of New York State and standard company policies. Among other things, this
means that the offer of employment is contingent upon you satisfactorily meeting
all pre-employment requirements including proof of your eligibility to work in
the United States.

 

Please understand that this letter is not a contract of continuing employment.
Your employment by Ann Taylor is “Employment At Will”, which means for no fixed
term, and either you or Ann Taylor may terminate the employment relationship at
any time and for any reason.

 

Please call me if you have any questions or need assistance (212) 541-3296.

 

Sincerely,

 

 

/s/ Kay Krill

--------------------------------------------------------------------------------

Kay Krill President, Ann Taylor Stores Corporation

 

AGREED:

 

/s/ Laura Weil

--------------------------------------------------------------------------------

Laura Weil

 

Dated: August 30, 2005



--------------------------------------------------------------------------------

Exhibit

 

Cause. The Company shall have “Cause” to terminate the Executive’s employment
hereunder upon (1) the Executive’s conviction for the commission of an act or
acts constituting a felony under the laws of the United States or any state
thereof, (2) action by the Executive toward the Company involving dishonesty,
(3) the Executive’s refusal to abide by or follow reasonable written directions
of the Board or the CEO, which does not cease within ten (10) business days
after such written notice regarding such refusal has been given to the Executive
by the Company, (4) the Executive’s gross nonfeasance which does not cease
within ten (10) business days after notice regarding such nonfeasance has been
given to the Executive by the Company, or (5) other willful conduct by the
Executive which is intended to have and does have a material adverse impact on
the Company.